Exhibit 16.1 April 26, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have reviewed Item 4.01 and 4.02 of Zhongtian Mould Technologies, Inc.’s Form 8-K/A dated April 26, 2011 filed with the Securities and Exchange Commission, and have the following comments: 1. we are in agreement with the statements made in the first, second, third, fifth, sixth and seventh paragraphs of Item 4.01 and the first and third paragraphs of Item 4.02 concerning our firm in those paragraphs. 2. we have no basis on which to agree with the statements made in the fourth paragraph of Item 4.01 and the second paragraph of Item 4.02. Regards, /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas
